



EXHIBIT 10.64


















MICRON TECHNOLOGY, INC.
DEFERRED COMPENSATION PLAN
Effective March 1, 2017






--------------------------------------------------------------------------------






PREAMBLE


The Plan is intended to be a “plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended, or an “excess benefit plan” within the meaning
of Section 3(36) of the Employee Retirement Income Security Act of 1974, as
amended, or a combination of both. The Plan is further intended to conform with
the requirements of Internal Revenue Code Section 409A and the final regulations
issued thereunder and shall be interpreted, implemented and administered in a
manner consistent therewith.


1

--------------------------------------------------------------------------------





ARTICLE 1 - GENERAL


1.1
Purpose. The purpose of the Plan is to provide Eligible Employees an opportunity
to defer to a future date the receipt of base and bonus compensation for
services performed for the Employer. 



1.2
Effective Date. The Effective Date of the Plan is March 1, 2017.



ARTICLE 2 - DEFINITIONS


Pronouns used in the Plan are in the masculine gender but include the feminine
gender unless the context clearly indicates otherwise. Wherever used herein, the
following terms have the meanings set forth below, unless a different meaning is
clearly required by the context:


2.1
“Account” means an account established for the purpose of recording amounts
credited on behalf of a Participant and any income, expenses, gains, losses or
distributions included thereon. The Account shall be a bookkeeping entry only
and shall be utilized solely as a device for the measurement and determination
of the amounts to be paid to a Participant or to the Participant’s Beneficiary
pursuant to the Plan.



2.2
“Administrator” means, unless otherwise determined by the Plan Sponsor, the
Micron Technology, Inc. Retirement at Micron (RAM) Committee.



2.3
“Base Compensation” means the Participant’s base rate of compensation (including
regular compensation, holiday, vacation, personal and sick pay) payable for
services performed for the Employer for the Plan Year, as adjusted to reflect
increases and decreases to the base rate during the Plan Year.



2.4
“Beneficiary” means the persons, trusts, estates or other entities entitled
under Section 8.2 to receive benefits under the Plan upon the death of a
Participant.



2.5
“Board” or “Board of Directors” means the Board of Directors of the Plan
Sponsor.



2.6
“Bonus Compensation” means the Participant’s bonus or incentive compensation
payable for services performed for the Employer for the Plan Year pursuant to,
among others designated by the Employer, the Micron Technology, Inc. Executive
Incentive Plan, the Micron Technology, Inc. Annual Incentive Plan, the Micron
Technology, Inc. Incentive Pay Plan and/or the Micron Technology, Inc. Sales and
Field Application Engineer FAE Variable Incentive Plan.



2.7
“Change in Control” means the occurrence of an event involving the Plan Sponsor
that is described in Section 9.6.



2.8
“Code” means the Internal Revenue Code of 1986, as amended.



2.9
“Compensation” means Base Compensation, Bonus Compensation and/or
Performance-Based Compensation.



2.10
“Disability” means a determination by the Administrator that the Participant is
either (a) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (b) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or last for a
continuous period of not less than twelve months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Employer. A Participant will be considered to
have incurred a Disability if he is determined to be totally disabled by the
Social Security Administration or the Railroad Retirement Board.



2.11
“Discretionary Credits” has the meaning set forth in Section 5.1 hereof.



2.12
“Distribution Date” means the earliest to occur of: (1)  a Specified Payment
Date elected by the Participant or (2) the Participant’s Separation from Service
for any reason (including death or Disability).  Notwithstanding the foregoing,
in the case of a distribution to a Specified Employee on account of Separation
from Service, the Distribution Date shall be the Specified Employee Delayed
Payment Date. 



2.13
“Election Period” means the period established by the Administrator during which
Participant deferral and distribution elections must be made in accordance with
the requirements of Code Section 409A.  The Election Period for Base
Compensation and for Bonus Compensation that does not qualify as
Performance-Based Compensation shall end no later



2

--------------------------------------------------------------------------------





than the last day of the Plan Year immediately preceding the Plan Year in which
such Base Compensation or Bonus Compensation is earned, and the Election Period
for Bonus Compensation qualifying as Performance-Based Compensation shall end no
later than six (6) months before the end of the fiscal year or other period in
which the Performance-Based Compensation is earned; provided, that the Eligible
Employee is employed continuously from the later of the beginning of the
performance period or the date the performance criteria are established through
the date an election is made to defer such Performance-Based Compensation and
the amount of such Performance-Based Compensation has not become readily
ascertainable as of the date the election is made; and further provided,
however, that the Election Period with respect to the first Plan Year in which
an Eligible Employee is eligible to participate in the Plan may, to the extent
permitted under Code Section 409A, end no later than thirty (30) days after the
Eligible Employee first becomes eligible under the Plan and shall apply only to
compensation earned after such election is made. A former Eligible Employee who
again becomes an Eligible Employee shall be treated as newly eligible to make
deferrals under the Plan within thirty (30) days upon return to eligible status
if: (i) the former Eligible Employee has received distribution of the full
amount of his or her Account balance attributable to deferral contributions and
on or before the last such distribution was not eligible to make deferral
contributions for periods after the last distribution payment; or (ii) the
former Eligible Employee has not been eligible to make deferral contributions at
any time during the twenty-four (24)-month period ending on the date he or she
again becomes an Eligible Employee.  In addition, if an Eligible Employee is or
was eligible to participate in another plan that is aggregated with the elective
deferral portion of the Plan under Code Section 409A, participation in such plan
shall be treated as participation in the Plan for purposes of determining
whether the Eligible Employee is treated as newly eligible under the Plan. 
Except in the case of the first Plan Year in which an Eligible Employee is
eligible to participate in the Plan, including a former Eligible Employee who is
treated as newly eligible to make deferrals, the effective date of elections to
defer Base or Bonus Compensation shall be the first day of the calendar year
following such election and in the case of an election to defer
Performance-Based Compensation, such election shall be effective with respect to
Performance-Based Compensation payable after the end of the applicable
performance period.


2.14
“Eligible Employee” means an employee of the Employer selected by the Employer
for participation in the Plan.



2.15
“Employer” means the Plan Sponsor and any other entity which is authorized by
the Plan Sponsor to participate in and, in fact, does adopt the Plan.



2.16
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.



2.17
“Participant” means an Eligible Employee who commences participation in the Plan
in accordance with Article 3.



2.18
“Performance-Based Compensation” means any bonus, award or other compensation
designated by the Employer, the amount of which, or the entitlement to which, is
contingent on the satisfaction of pre-established organizational or individual
performance criteria relating to a performance period of at least twelve (12)
consecutive months.  For such bonus or award to be performance-based with
respect to a Participant’s deferral election with respect to such bonus or
award, the following requirements must be met: (i) the performance criteria must
be established in writing no later than ninety (90) days after the beginning of
the applicable “performance period”; (ii) the outcome of the performance
criteria must be substantially uncertain when the criteria are established;
(iii) no bonus or award, or portion of any bonus or award, that will be paid
either regardless of performance, or based upon a level of performance that is
substantially certain to be met at the time the criteria are established, shall
be considered Performance-Based Compensation; (iv) Performance-Based
Compensation shall not include payments based upon subjective performance
criteria unless: (a) the subjective performance criteria are bona fide and
relate to the Participant’s performance, the performance of a group of employees
that includes the Participant, or the performance of a business unit for which
the Participant provides services (which may include the entire organization);
and (b) the determination that any subjective performance criteria have been met
is not made by the Participant or a family member of the Participant (as defined
in Code Section 267(c)(4), applied as if the family of an individual includes
the spouse of any member of the family), or a person under the effective control
of the Participant or such a family member, and no amount of the compensation of
the person making such determination is effectively controlled in whole or in
part by the Participant or such a family member.  A performance-based bonus that
otherwise meets the above criteria may provide for payment regardless of
satisfaction of the performance criteria upon the Participant’s death,
disability (defined as a medically determinable physical or mental impairment
resulting in the Participant’s inability to perform the duties of his or her
position or any substantially similar position, where such impairment can be
expected to result in death or can be expected to last for a continuous period
of not less than six (6) months), or a change in control event (as defined in
Treasury Regulations Section 1.409A-3(i)(5)(i)).  Any amount that actually
becomes payable upon such events without regard to the satisfaction of the
performance criteria will not be considered Performance-Based Compensation.





3

--------------------------------------------------------------------------------





2.19
“Plan” means the unfunded plan of deferred compensation set forth herein, as
adopted by the Plan Sponsor and as amended from time to time.



2.20
“Plan Sponsor” means Micron Technology, Inc. or any successor by merger,
consolidation or otherwise.



2.21
“Plan Year” means the period commencing January 1 and ending on December 31.



2.22
“Related Employer” means the Employer and (a) any corporation that is a member
of a controlled group of corporations as defined in Code Section 414(b) that
includes the Employer and (b) any trade or business that is under common control
as defined in Code Section 414(c) that includes the Employer.



2.23
“Separation from Service” means the date that the Participant dies, retires or
otherwise has a termination of employment with respect to all entities
comprising the Related Employer. A Separation from Service does not occur if the
Participant is on military leave, sick leave or other bona fide leave of absence
if the period of leave does not exceed six months or such longer period during
which the Participant’s right to reemployment is provided by statute or
contract. If the period of leave exceeds six months and the Participant’s right
to re-employment is not provided either by statute or contract, a Separation
from Service will be deemed to have occurred on the first day following the
six-month period. If the period of leave is due to any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than six months, where the
impairment causes the Participant to be unable to perform the duties of his or
her position of employment or any substantially similar position of employment,
a 29 month period of absence may be substituted for the six month period.



Whether a termination of employment has occurred is based on whether the facts
and circumstances indicate that the Related Employer and the Participant
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services the Participant would
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to no more than 20 percent of the average level of
bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding 36 month period (or the full period
of services to the Related Employer if the employee has been providing services
to the Related Employer for less than 36 months).
An independent contractor is considered to have experienced a Separation from
Service with the Related Employer upon the expiration of the contract (or, in
the case of more than one contract, all contracts) under which services are
performed for the Related Employer if the expiration constitutes a good-faith
and complete termination of the contractual relationship.


If a Participant provides services as both an employee and an independent
contractor of the Related Employer, the Participant must separate from service
both as an employee and as an independent contractor to be treated as having
incurred a Separation from Service. If a Participant ceases providing services
as an independent contractor and begins providing services as an employee, or
ceases providing services as an employee and begins providing services as an
independent contractor, the Participant will not be considered to have
experienced a Separation from Service until the Participant has ceased providing
services in both capacities.


If a Participant provides services both as an employee and as a member of the
board of directors of a corporate Related Employer (or an analogous position
with respect to a noncorporate Related Employer), the services provided as a
director are not taken into account in determining whether the Participant has
incurred a Separation from Service as an employee for purposes of a nonqualified
deferred compensation plan in which the Participant participates as an employee
that is not aggregated under Code Section 409A with any plan in which the
Participant participates as a director.


If a Participant provides services both as an employee and as a member of the
board of directors of a corporate related Employer (or an analogous position
with respect to a noncorporate Related Employer), the services provided as an
employee are not taken into account in determining whether the Participant has
experienced a Separation from Service as a director for purposes of a
nonqualified deferred compensation plan in which the Participant participates as
a director that is not aggregated under Code Section 409A with any plan in which
the Participant participates as an employee.


All determinations of whether a Separation from Service has occurred will be
made in a manner consistent with Code Section 409A and the final regulations
thereunder.




4

--------------------------------------------------------------------------------





2.24
“Specified Employee” is an employee who on the date of his Separation from
Service is a “specified employee” within the meaning given such term under Code
Section 409A and the regulations thereunder applying the default criteria.



2.25
“Specified Employee Delayed Payment Date” means the first business day of the
seventh month following the date of a Specified Employee’s Separation from
Service.



2.26
“Specified Payment Date” means a calendar year elected by the Participant to
receive his her deferrals that is after the Plan Year for which the deferrals
are made.   



2.27
“Valuation Date” means each business day of the Plan Year that the Nasdaq Global
Stock Market is open.



2.28
“Years of Service” shall be determined in accordance with the Participant’s
Years of Service credited under the Micron Technology, Inc. Retirement at Micron
(RAM) Plan.



ARTICLE 3 - PARTICIPATION


3.1
Participation. An Eligible Employee shall commence participation in the Plan
upon the effectiveness of his first deferral election in accordance with Section
4.1.



3.2
Termination of Participation. The Administrator may terminate a Participant’s
participation in the Plan in a manner consistent with Code Section 409A. If the
Employer terminates a Participant’s participation before the Participant
experiences a Separation from Service the Participant’s vested Accounts shall be
paid in accordance with the provisions of Article 9.



ARTICLE 4 - PARTICIPANT ELECTIONS


4.1
Deferral Agreement. An Eligible Employee may elect during the applicable
Election Period, by executing in writing or electronically a deferral agreement
on form(s) approved by the Administrator, to defer the receipt of a designated
percentage of Base Compensation per payroll period that is earned and payable
after the effective date of such election, a designated percentage of Bonus
Compensation per payroll period that is earned and payable after the effective
date of such election and a designated percentage of Performance-Based
Compensation that is payable after the effective date of such election and have
such amount credited to the Participant’s Account pursuant to the terms of the
Plan.  The Participant shall make a separate deferral election for Base, Bonus
and Performance-Based Compensation deferrals for each Plan Year.  



A new deferral election must be timely executed for each Plan Year during which
the Eligible Employee desires to defer Compensation. An Eligible Employee who
does not timely execute a deferral election shall be deemed to have elected zero
deferrals of Compensation for such Plan Year.


4.2
Revocation/Modification of Deferral Elections.  Except as otherwise provided in
Section 9.2, a Participant may not revoke or modify his deferral agreement after
the Election Period.  The Administrator in its discretion may cancel a deferral
election if permitted under Code Section 409A (such as upon disability),
provided that the Participant shall not be provided an election with respect to
such cancellation. Notwithstanding anything in this Plan to the contrary, if a
Participant receives a hardship distribution of elective deferrals from a
qualified cash or deferred arrangement maintained by the Employer, then such
Participant’s deferral election shall be cancelled for the remainder of the
calendar year in which he received such hardship distribution, to the extent
necessary to satisfy the requirements of Treas. Reg. Section 1.401(k)-1(d)(3).

 
4.3
Amount of Deferrals. An Eligible Employee is not required to make a deferral
election for any Plan Year. However, if an Eligible Employee makes a deferral
election, the following minimums and maximums apply. These minimums and/or
maximums may be modified by the Administrator for a given Plan Year on the
election forms for such Plan Year without the need of a formal plan amendment.



(a)
Minimum Base Compensation Deferral Election.  The minimum deferral election
percentage an Eligible Employee may make for a Plan Year with respect to Base
Compensation is 1% of Base Compensation.



(b)
Minimum Bonus Compensation Deferral Election.  The minimum deferral election
percentage an Eligible Employee may make for a Plan Year with respect to Bonus
Compensation is 1% of such Eligible Employee’s Bonus for a Plan Year.



5

--------------------------------------------------------------------------------







(c)
Maximum Base Compensation Deferral Election.  The maximum deferral election
percentage an Eligible Employee may make for a Plan Year with respect to Base
Compensation is 75% of Base Compensation.



(d)
Maximum Bonus Compensation Deferral Election.  The maximum deferral election
percentage an Eligible Employee may make for a Plan Year with respect to Bonus
Compensation is 100% of such Eligible Employee’s Bonus for a Plan Year.



4.4
Timing of Election to Defer. Each Eligible Employee who desires to defer
Compensation otherwise payable during a Plan Year must execute a deferral
agreement within the Election Period.



4.5
Election of Payment Schedule and Form of Payment. All elections of a payment
schedule and a form of payment will be made in accordance with rules and
procedures established by the Administrator. At the time an Eligible Employee
completes a deferral agreement during the Election Period, the Eligible Employee
must elect a form of payment in which to receive such deferrals in a payment
schedule permitted under Section 9.3 and may elect a Specified Payment Date that
occurs during the Participant’s employment. If an Eligible Employee fails to
elect a form of payment permitted under Section 9.3, then he shall be deemed to
have elected a lump sum form of payment.



4.6
No Deferrals from Severance.  Deferral elections shall not apply to severance or
other amounts payable after a Participant’s Separation from Service.



ARTICLE 5 - EMPLOYER CONTRIBUTIONS


5.1
Employer Contributions. The Employer may, in its sole discretion, make
discretionary Employer credits (“Discretionary Credits”) on behalf of any
Eligible Participant. In its sole discretion, the Employer shall determine the
Eligible Participants to be credited with any Discretionary Credit, the amount
of any such Discretionary Credit and the vesting schedule applicable thereto
(including any accelerated vesting thereof and the events of such acceleration).
In addition, the Employer may permit the Participant to elect the timing and
form of distribution of such Discretionary Credits, provided that any such
election shall be made no later than the latest time permitted by Code Section
409A.



ARTICLE 6 - ACCOUNTS AND CREDITS


6.1
Establishment of Account. For accounting and computational purposes only, the
Administrator will establish and maintain an Account on behalf of each
Participant which will reflect the credits made pursuant to Section 6.2,
distributions or withdrawals, along with the earnings, expenses, gains and
losses allocated thereto, attributable to the hypothetical investments made with
the amounts in the Account as provided in Article 7. The Administrator will
establish and maintain such other records and accounts, as it decides in its
discretion to be reasonably required or appropriate to discharge its duties
under the Plan.



6.2
Credits to Account. A Participant’s Account will be credited for each Plan Year
with the amount of his elective deferrals under Section 4.1 at the time the
amount subject to the deferral election would otherwise have been payable to the
Participant and the amount of Employer contributions treated as allocated on his
behalf under Article 5.



ARTICLE 7 - INVESTMENT OF CONTRIBUTIONS


7.1
Investment Options. The amount credited to each Account shall be treated as
invested in the investment options selected in advance by the Administrator. The
Administrator, in its sole discretion, shall be permitted to add or remove
investment options from the Plan menu from time to time, provided that any such
additions or removals of investment options shall not be effective with respect
to any period prior to the effective date of such change.



7.2
Investment Allocations. A Participant’s investment allocation constitutes a
deemed, not actual, investment among the investment options comprising the
investment menu. At no time shall a Participant have any real or beneficial
ownership in any investment option included in the investment menu, nor shall
the Employer or any trustee acting on its behalf have any obligation to purchase
actual securities as a result of a Participant’s investment allocation. A
Participant’s investment allocation shall be used solely for purposes of
adjusting the value of a Participant’s Account.



(a)
A Participant shall specify an investment allocation for each of his Accounts in
accordance with procedures established by the Administrator. Except as otherwise
provided by the Administrator, the following provisions of this Section 7.2
shall apply to allocations under the Plan.



6

--------------------------------------------------------------------------------







(i)
Allocation among the investment options must be designated in increments of 1%.
The Participant’s investment allocation will become effective on the same
business day or, in the case of investment allocations received after a time
specified by the Administrator, the next business day.



(ii)
A Participant may change an investment allocation on any business day, both with
respect to future credits to the Plan and with respect to existing Accounts, in
accordance with procedures adopted by the Administrator. Changes shall become
effective on the same business day or, in the case of investment allocations
received after a time specified by the Administrator, the next business day, and
shall be applied prospectively.



7.3
Adjustment of Accounts. The amount credited to each Account shall be adjusted
for hypothetical investment earnings, expenses, gains or losses in an amount
equal to the earnings, expenses, gains or losses attributable to the investment
options selected by the Participant from among the investment options provided
in Section 7.1. A Participant (or the Participant’s Beneficiary after the death
of the Participant) may, in accordance with rules and procedures established by
the Administrator, select the investments from among the options provided in
Section 7.1 to be used for the purpose of calculating future hypothetical
investment adjustments to the Account or to future credits to the Account under
Section 6.2 effective as of the Valuation Date coincident with or next following
notice to the Administrator. Each Account shall be adjusted as of each Valuation
Date to reflect: (a) the hypothetical earnings, expenses, gains and losses
described above; (b) amounts credited pursuant to Section 6.2; and (c)
distributions or withdrawals. In addition, each Account may be adjusted for its
allocable share of the hypothetical costs and expenses associated with the
maintenance of the hypothetical investments provided in Section 7.1.



ARTICLE 8 - RIGHT TO BENEFITS
8.1
Vesting.



(a)
A Participant, at all times, has a 100% nonforfeitable interest in the amounts
credited to his Account attributable to his elective deferrals made in
accordance with Section 4.1.



(b)
A Participant’s right to the amounts credited to his Account attributable to
Discretionary Credits made in accordance with Article 5, if any, shall vest at
to 100% of the applicable Discretionary Credit on the date that such Participant
achieves two Years of Service (each, an “Employer Contribution Vesting Date”).
Upon a Separation from Service prior to an Employer Contribution Vesting Date,
the Participant shall forfeit the nonvested portion of his Account.
Notwithstanding the foregoing, a Participant’s rights to the amounts credited to
his Account attributable to Discretionary Credits made in accordance with
Article 5, if any, shall vest as to 100% of the applicable Discretionary Credit
in the event of such Participant’s death or Disability, or upon the occurrence
of a Change in Control.



8.2
Death; Disability. A Participant may designate a Beneficiary or Beneficiaries,
or change any prior designation of Beneficiary or Beneficiaries in accordance
with rules and procedures established by the Administrator.



A copy of the death notice or other sufficient documentation must be filed with
and approved by the Administrator. If upon the death of the Participant there
is, in the opinion of the Administrator, no designated Beneficiary for part or
all of the Participant’s vested Account, such amount will be paid to his estate
(such estate shall be deemed to be the Beneficiary for purposes of the Plan) in
accordance with the provisions of Article 9.


ARTICLE 9 - DISTRIBUTION OF BENEFITS


9.1
Amount of Benefits. The vested amount credited to a Participant’s Account as
determined under Articles 6, 7 and 8 shall determine and constitute the basis
for the value of benefits payable to the Participant under the Plan.



9.2
Method and Timing of Distributions.  Except as otherwise expressly provided
herein, amounts credited to a Participant’s Account for each Plan Year shall be
paid to the Participant in accordance with the Participant’s distribution
election under Article 4.  Distributions shall commence to be paid to the
Participant as soon as administratively feasible following the Distribution
Date, but in no event later than the time prescribed by Treas. Reg. Section
1.409A-3(d). A Participant may make a one (1) time change to his or her
distribution election for a Plan Year to elect a later Specified Payment Date in
accordance with this Section 9.2 and may make a one (1) time change to his or
her distribution election for a Plan Year to elect a different payment schedule
in accordance with this Section 9.2; provided, however, that an election to
defer payment or change the form of distribution shall not take effect until at
least 12 months after the date on which the election is made and shall be
effective only if (i) the election is made at least twelve (12) months before
the Specified Payment



7

--------------------------------------------------------------------------------





Date or payment schedule would otherwise commence or occur, and (ii) the
Participant elects a new Specified Payment Date or payment schedule that delays
the Specified Payment Date or payment schedule at least five (5) years. For
purposes of this Section 9.2, a series of installment payments is always treated
as a single payment and not as a series of separate payments.


9.3
Form of Distribution. Vested amounts credited to a Participant’s Account shall,
at the Participant’s election specified in his deferral agreement in accordance
with Article 4, be payable to the Participant in a single sum cash payment or in
substantially equal annual cash installments over not less than two (2) years
and not more than ten (10) years.  Annual installment payments shall be
calculated by dividing the Account balance by the remaining annual installments
to be made. 



9.4
Payment Election Overrides. Notwithstanding the Participant’s election as to the
time and form of payment, upon the Participant’s death or Disability, the
Participant’s entire Account (including any amounts with respect to which
installment payments have previously commenced) shall be paid to the Participant
or his Beneficiary in a single sum cash payment. 



9.5
Change in Control. Notwithstanding the Participant’s election as to the time and
form of payment, in the event of a Change in Control, the Participant’s entire
Account (including any amounts with respect to which installment payments have
previously commenced) shall be paid to the Participant in a single sum cash
payment upon the Change in Control. 



A Change in Control, for purposes of the Plan, will occur upon a change in the
ownership of the Plan Sponsor, a change in the effective control of the Plan
Sponsor or a change in the ownership of a substantial portion of the assets of
the Plan Sponsor. The Plan Sponsor, for this purpose, includes any corporation
identified in this Section 9.6.


If a Participant continues to make deferrals in accordance with Article 4 after
he has received a distribution due to a Change in Control, the residual amount
payable to the Participant shall be paid at the time and in the form specified
in the elections he makes in accordance with Article 4 or upon his death or
Disability as provided in Article 8.


Whether a Change in Control has occurred will be determined by the Administrator
in accordance with the rules and definitions set forth in this Section 9.6. A
distribution to the Participant will be treated as occurring upon a Change in
Control if the Plan Sponsor terminates the Plan in accordance with Section 10.2
and distributes the Participant’s benefits within twelve months of a Change in
Control as provided in Section 10.3.


(a)
Relevant Corporations. To constitute a Change in Control for purposes of the
Plan, the event must relate to (i) the corporation for whom the Participant is
performing services at the time of the Change in Control, (ii) the corporation
that is liable for the payment of the Participant’s benefits under the Plan (or
all corporations liable if more than one corporation is liable) but only if
either the deferred compensation is attributable to the performance of services
by the Participant for such corporation (or corporations) or there is a bona
fide business purpose for such corporation (or corporations) to be liable for
such payment and, in either case, no significant purpose of making such
corporation (or corporations) liable for such payment is the avoidance of
federal income tax, or (iii) a corporation that is a majority shareholder of a
corporation identified in (i) or (ii), or any corporation in a chain of
corporations in which each corporation is a majority shareholder of another
corporation in the chain, ending in a corporation identified in (i) or (ii). A
majority shareholder is defined as a shareholder owning more than fifty percent
(50%) of the total fair market value and voting power of such corporation.



(b)
Stock Ownership. Code Section 318(a) applies for purposes of determining stock
ownership. Stock underlying a vested option is considered owned by the
individual who owns the vested option (and the stock underlying an unvested
option is not considered owned by the individual who holds the unvested option).
If, however, a vested option is exercisable for stock that is not substantially
vested (as defined by Treasury Regulation Section 1.83-3(b) and (j)) the stock
underlying the option is not treated as owned by the individual who holds the
option.



(c)
Change in the Ownership of a Corporation. A change in the ownership of a
corporation occurs on the date that any one person or more than one person
acting as a group, acquires ownership of stock of the corporation that, together
with stock held by such person or group, constitutes more than fifty percent
(50%) of the total fair market value or total voting power of the stock of such
corporation. If any one person or more than one person acting as a group is
considered to own more than fifty percent (50%) of the total fair market value
or total voting power of the stock of a corporation, the acquisition of
additional stock by the same person or persons is not considered to cause a
change in the ownership of the corporation (or to cause a change in the
effective control of the corporation as discussed below in Section 9.6(d)). An
increase in the percentage of stock owned by any one person, or persons acting
as a group, as a result of a transaction in which the corporation acquires its
stock in exchange for property



8

--------------------------------------------------------------------------------





will be treated as an acquisition of stock. Section 9.6(c) applies only when
there is a transfer of stock of a corporation (or issuance of stock of a
corporation) and stock in such corporation remains outstanding after the
transaction. For purposes of this Section 9.6(c), persons will not be considered
to be acting as a group solely because they purchase or own stock of the same
corporation at the same time or as a result of a public offering. Persons will,
however, be considered to be acting as a group if they are owners of a
corporation that enters into a merger, consolidation, purchase or acquisition of
stock, or similar business transaction with the corporation. If a person,
including an entity, owns stock in both corporations that enter into a merger,
consolidation, purchase or acquisition of stock, or similar transaction, such
shareholder is considered to be acting as a group with other shareholders in a
corporation only with respect to ownership in that corporation prior to the
transaction giving rise to the change and not with respect to the ownership
interest in the other corporation.


(d)
Change in the effective control of a corporation. A change in the effective
control of a corporation occurs on the date that either (i) any one person, or
more than one person acting as a group, acquires (or has acquired during the
twelve month period ending on the date of the most recent acquisition by such
person or persons) ownership of stock of the corporation possessing thirty
percent (30%) or more of the total voting power of the stock of such
corporation, or (ii) a majority of members of the corporation’s board of
directors is replaced during any twelve month period by directors whose
appointment or election is not endorsed by a majority of the members of the
corporation’s board of directors prior to the date of the appointment or
election, provided that for purposes of this paragraph (ii), the term
corporation refers solely to the relevant corporation identified in Section
9.6(a) for which no other corporation is a majority shareholder for purposes of
Section 9.6(a). In the absence of an event described in Section 9.6(d)(i) or
(ii), a change in the effective control of a corporation will not have occurred.
A change in effective control may also occur in any transaction in which either
of the two corporations involved in the transaction has a change in the
ownership of such corporation as described in Section 9.6(c) or a change in the
ownership of a substantial portion of the assets of such corporation as
described in Section 9.6(e). If any one person, or more than one person acting
as a group, is considered to effectively control a corporation within the
meaning of this Section 9.6(d), the acquisition of additional control of the
corporation by the same person or persons is not considered to cause a change in
the effective control of the corporation or to cause a change in the ownership
of the corporation within the meaning of Section 9.6(c). For purposes of this
Section 9.6(d), persons will or will not be considered to be acting as a group
in accordance with rules similar to those set forth in Section 9.6(c) with the
following exception. If a person, including an entity, owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation only with respect to the
ownership in that corporation prior to the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation.



(e)
Change in the ownership of a substantial portion of a corporation’s assets. A
change in the ownership of a substantial portion of a corporation’s assets
occurs on the date that any one person, or more than one person acting as a
group (as determined in accordance with rules similar to those set forth in
Section 9.6(d)), acquires (or has acquired during the twelve month period ending
on the date of the most recent acquisition by such person or persons) assets
from the corporation that have a total gross fair market value equal to or more
than forty percent (40%) of the total gross fair market value of all of the
assets of the corporation immediately prior to such acquisition or acquisitions.
For this purpose, gross fair market value means the value of the assets of the
corporation or the value of the assets being disposed of determined without
regard to any liabilities associated with such assets. There is no Change in
Control event under this Section 9.6(e) when there is a transfer to an entity
that is controlled by the shareholders of the transferring corporation
immediately after the transfer. A transfer of assets by a corporation is not
treated as a change in ownership of such assets if the assets are transferred to
(i) a shareholder of the corporation (immediately before the asset transfer) in
exchange for or with respect to its stock, (ii) an entity, fifty percent (50%)
or more of the total value or voting power of which is owned, directly or
indirectly, by the corporation, (iii) a person, or more than one person acting
as a group, that owns, directly or indirectly, fifty percent (50%) or more of
the total value or voting power of all the outstanding stock of the corporation,
or (iv) an entity, at least fifty (50%) of the total value or voting power of
which is owned, directly or indirectly, by a person described in Section
9.6(e)(iii). For purposes of the foregoing, and except as otherwise provided, a
person’s status is determined immediately after the transfer of assets.



9.7
Permissible Delays in Payment. Distributions may be delayed beyond the date
payment would otherwise occur in accordance with the provisions of Articles 8
and 9 in any of the following circumstances as long as the Employer treats all
payments to similarly situated Participants on a reasonably consistent basis.



(a)
The Employer may delay payment if it reasonably anticipates that its deduction
with respect to such payment would be limited or eliminated by the application
of Code Section 162(m). Payment must be made during the Participant’s



9

--------------------------------------------------------------------------------





first taxable year in which the Employer reasonably anticipates, or should
reasonably anticipate, that if the payment is made during such year the
deduction of such payment will not be barred by the application of Code Section
162(m) or during the period beginning with the Participant’s Separation from
Service and ending on the later of the last day of the Employer’s taxable year
in which the Participant separates from service or the 15th day of the third
month following the Participant’s Separation from Service. If a scheduled
payment to a Participant is delayed in accordance with this Section 9.7(a), all
scheduled payments to the Participant that could be delayed in accordance with
this Section 9.7(a) will also be delayed.


(b)
The Employer may also delay payment if it reasonably anticipates that the making
of the payment will violate federal securities laws or other applicable laws
provided payment is made at the earliest date on which the Employer reasonably
anticipates that the making of the payment will not cause such violation.



(c)
The Employer reserves the right to amend the Plan to provide for a delay in
payment upon such other events and conditions as the Secretary of the Treasury
may prescribe in generally applicable guidance published in the Internal Revenue
Bulletin.



9.8
Permitted Acceleration of Payment. The Employer may permit acceleration of the
time or schedule of any payment or amount scheduled to be paid pursuant to a
payment under the Plan provided such acceleration would be permitted by the
provisions of Reg. Sec. 1.409A-3(j)(4), including the following events:



(a)
Domestic Relations Order. A payment may be accelerated if such payment is made
to an alternate payee pursuant to and following the receipt and qualification of
a domestic relations order as defined in Code Section 414(p).



(b)
Compliance with Ethics Agreements and Legal Requirements. A payment may be
accelerated as may be necessary to comply with ethics agreements with the
Federal government or as may be reasonably necessary to avoid the violation of
Federal, state, local or foreign ethics law or conflicts of laws, in accordance
with the requirements of Code Section 409A.



(c)
FICA Tax. A payment may be accelerated to the extent required to pay the Federal
Insurance Contributions Act tax imposed under Code Sections 3101, 3121(a) and
3121(v)(2) of the Code with respect to compensation deferred under the Plan (the
“FICA Amount”). Additionally, a payment may be accelerated to pay the income tax
on wages imposed under Code Section 3401 of the Code on the FICA Amount and to
pay the additional income tax at source on wages attributable to the pyramiding
Code Section 3401 wages and taxes. The total payment under this subsection (d)
may not exceed the aggregate of the FICA Amount and the income tax withholding
related to the FICA Amount.



(d)
Section 409A Additional Tax. A payment may be accelerated if the Plan fails to
meet the requirements of Code Section 409A; provided that such payment may not
exceed the amount required to be included in income as a result of the failure
to comply with the requirements of Code Section 409A.



(e)
Offset. A payment may be accelerated in the Employer’s discretion as
satisfaction of a debt of the Participant to the Employer, where such debt is
incurred in the ordinary course of the service relationship between the
Participant and the Employer, the entire amount of the reduction in any of the
Employer’s taxable years does not exceed $5,000, and the reduction is made at
the same time and in the same amount as the debt otherwise would have been due
and collected from the Participant.



(f)
Other Events. A payment may be accelerated in the Administrator’s discretion in
connection with such other events and conditions as permitted by Code Section
409A.



ARTICLE 10 - AMENDMENT AND TERMINATION


10.1
Amendment by Plan Sponsor. The Plan Sponsor reserves the right to amend the Plan
(for itself and each Employer) through action of its Board of Directors. No
amendment can directly or indirectly deprive any current or former Participant
or Beneficiary of all or any portion of his Account which had accrued and vested
prior to the amendment.



10.2
Plan Termination Following Change in Control or Corporate Dissolution. The Plan
Sponsor reserves the right to terminate the Plan and distribute all amounts
credited to all Participant Accounts within the 30 days preceding or the twelve
months following a Change in Control as determined in accordance with the rules
set forth in Section 9.6. For this purpose, the Plan will be treated as
terminated only if all agreements, methods, programs and other arrangements
sponsored by the Related Employer immediately after the Change in Control which
are treated as a single plan under



10

--------------------------------------------------------------------------------





Reg. Sec. 1.409A-1(c)(2) are also terminated so that all participants under the
Plan and all similar arrangements are required to receive all amounts deferred
under the terminated arrangements within twelve months of the date the Plan
Sponsor irrevocably takes all necessary action to terminate the arrangements. In
addition, the Plan Sponsor reserves the right to terminate the Plan within
twelve months of a corporate dissolution taxed under Code Section 331 or with
the approval of a bankruptcy court pursuant to 11 U. S. C. Section 503(b)(1)(A)
provided that amounts deferred under the Plan are included in the gross incomes
of Participants in the latest of (a) the calendar year in which the termination
and liquidation occurs, (b) the first calendar year in which the amount is no
longer subject to a substantial risk of forfeiture, or (c) the first calendar
year in which payment is administratively practicable.


10.3
Other Plan Terminations. The Plan Sponsor retains the discretion to terminate
the Plan if (a) all arrangements sponsored by the Plan Sponsor that would be
aggregated with any terminated arrangement under Code Section 409A and Reg. Sec.
1.409A-1(c)(2) are terminated, (b) no payments other than payments that would be
payable under the terms of the arrangements if the termination had not occurred
are made within twelve months of the termination of the arrangements, (c) all
payments are made within twenty-four months of the date the Plan Sponsor takes
all necessary action to irrevocably terminate and liquidate the arrangements,
(d) the Plan Sponsor does not adopt a new arrangement that would be aggregated
with any terminated arrangement under Code Section 409A and the regulations
thereunder at any time within the three year period following the date of
termination of the arrangement, and (e) the termination does not occur proximate
to a downturn in the financial health of the Plan sponsor. The Plan Sponsor also
reserves the right to amend the Plan to provide that termination of the Plan
will occur under such conditions and events as may be prescribed by the
Secretary of the Treasury in generally applicable guidance published in the
Internal Revenue Bulletin.



ARTICLE 11 - THE TRUST


11.1
Establishment of Trust. The Plan Sponsor may but is not required to establish a
trust to hold amounts which the Plan Sponsor may contribute from time to time to
correspond to some or all amounts credited to Participants under Section 6.2. In
the event that the Plan Sponsor wishes to establish a trust to provide a source
of funds for the payment of Plan benefits, any such trust shall be constructed
to constitute an unfunded arrangement that does not affect the status of the
Plan as an unfunded plan for purposes of Title I of ERISA and the Code.



11.2
Rabbi Trust. Any trust established by the Plan Sponsor shall be between the Plan
Sponsor and a trustee pursuant to a separate written agreement under which
assets are held, administered and managed, subject to the claims of the Plan
Sponsor’s creditors in the event of the Plan Sponsor’s insolvency. The trust is
intended to be treated as a rabbi trust in accordance with existing guidance of
the Internal Revenue Service, and the establishment of the trust shall not cause
the Participant to realize current income on amounts contributed thereto. The
Plan Sponsor must notify the trustee in the event of a bankruptcy or insolvency.



11.3
Investment of Trust Funds. Any amounts contributed to the trust by the Plan
Sponsor shall be invested by the trustee in accordance with the provisions of
the trust and the instructions of the Administrator. Trust investments need not
reflect the hypothetical investments selected by Participants under Section 7.1
for the purpose of adjusting Accounts and the earnings or investment results of
the trust need not affect the hypothetical investment adjustments to Participant
Accounts under the Plan.



ARTICLE 12 - PLAN ADMINISTRATION


12.1
Powers and Responsibilities of the Administrator. The Administrator has the full
power and the full responsibility to administer the Plan in all of its details,
subject, however, to the applicable requirements of ERISA. The Administrator’s
powers and responsibilities include, but are not limited to, the following:



(a)
To make and enforce such rules and procedures as it deems necessary or proper
for the efficient administration of the Plan;



(b)
To interpret the Plan, its interpretation thereof to be final, except as
provided in Section 12.2, on all persons claiming benefits under the Plan;



(c)
To decide all questions concerning the Plan and the eligibility of any person to
participate in the Plan;



(d)
To administer the claims and review procedures specified in Section 12.2;





11

--------------------------------------------------------------------------------





(e)
To compute the amount of benefits which will be payable to any Participant,
former Participant or Beneficiary in accordance with the provisions of the Plan;



(f)
To determine the person or persons to whom such benefits will be paid;



(g)
To authorize the payment of benefits;



(h)
To comply with the reporting and disclosure requirements of Part 1 of Subtitle B
of Title I of ERISA;



(i)
To appoint such agents, counsel, accountants, and consultants as may be required
to assist in administering the Plan;



(j)
By written instrument, to allocate and delegate its responsibilities, including
the formation of an administrative committee to administer the Plan.



12.2
Claims and Review Procedures.



(a)
Claims Procedure. If any person believes he is being denied any rights or
benefits under the Plan, such person may file a claim in writing with the
Administrator. If any such claim is wholly or partially denied, the
Administrator will notify such person of its decision in writing. Such
notification will contain (i) specific reasons for the denial, (ii) specific
reference to pertinent Plan provisions, (iii) a description of any additional
material or information necessary for such person to perfect such claim and an
explanation of why such material or information is necessary, and (iv) a
description of the Plan’s review procedures and the time limits applicable to
such procedures, including a statement of the person’s right to bring a civil
action following an adverse decision on review. Such notification will be given
within 90 days (45 days in the case of a claim regarding Disability) after the
claim is received by the Administrator. The Administrator may extend the period
for providing the notification by 90 days (30 days in the case of a claim
regarding Disability) if special circumstances require an extension of time for
processing the claim and if written notice of such extension and circumstance is
given to such person within the initial 90 day period (45 day period in the case
of a claim regarding Disability). If such notification is not given within such
period, the claim will be considered denied as of the last day of such period
and such person may request a review of his claim.



(b)
Review Procedure. Within 60 days (180 days in the case of a claim regarding
Disability) after the date on which a person receives a written notification of
denial of claim (or, if written notification is not provided, within 60 days
(180 days in the case of a claim regarding Disability) of the date denial is
considered to have occurred), such person (or his duly authorized
representative) may (i) file a written request with the Administrator for a
review of his denied claim and of pertinent documents and (ii) submit written
issues and comments to the Administrator. The Administrator will notify such
person of its decision in writing. Such notification will be written in a manner
calculated to be understood by such person and will contain specific reasons for
the decision as well as specific references to pertinent Plan provisions. The
notification will explain that the person is entitled to receive, upon request
and free of charge, reasonable access to and copies of all pertinent documents
and has the right to bring a civil action following an adverse decision on
review. The decision on review will be made within 60 days (45 days in the case
of a claim regarding Disability). The Administrator may extend the period for
making the decision on review by 60 days (45 days in the case of a claim
regarding Disability) if special circumstances require an extension of time for
processing the request such as an election by the Administrator to hold a
hearing, and if written notice of such extension and circumstances is given to
such person within the initial 60-day period (45 days in the case of a claim
regarding Disability). If the decision on review is not made within such period,
the claim will be considered denied.



(c)
Exhaustion of Claims Procedures and Right to Bring Legal Claim. No action at law
or equity shall be brought more than one (1) year after the Administrator’s
affirmation of a denial of a claim, or, if earlier, more than four (4) years
after the facts or events giving rising to the claimant’s allegation(s) or
claim(s) first occurred.



12.3
Plan Administrative Costs. All reasonable costs and expenses (including legal,
accounting, and employee communication fees) incurred by the Administrator in
administering the Plan shall be paid by the Plan to the extent not paid by the
Employer.



ARTICLE 13 - MISCELLANEOUS


13.1
Unsecured General Creditor of the Employer. Participants and their
Beneficiaries, heirs, successors and assigns shall have no legal or equitable
rights, interests or claims in any property or assets of the Employer. For
purposes of the payment of benefits under the Plan, any and all of the
Employer’s assets shall be, and shall remain, the general, unpledged,



12

--------------------------------------------------------------------------------





unrestricted assets of the Employer. Each Employer’s obligation under the Plan
shall be merely that of an unfunded and unsecured promise to pay money in the
future.


13.2
Employer’s Liability. Each Employer’s liability for the payment of benefits
under the Plan shall be defined only by the Plan and by the deferral elections
entered into between a Participant and the Employer. An Employer shall have no
obligation or liability to a Participant under the Plan except as provided by
the Plan and a deferral election or agreements. An Employer shall have no
liability to Participants employed by other Employers.



13.3
Limitation of Rights. Neither the establishment of the Plan, nor any amendment
thereof, nor the creation of any fund or account, nor the payment of any
benefits, will be construed as giving to the Participant or any other person any
legal or equitable right against the Employer, the Plan or the Administrator,
except as provided herein; and in no event will the terms of employment or
service of the Participant be modified or in any way affected hereby.



13.4
Anti-Assignment. Except as may be necessary to fulfill a domestic relations
order within the meaning of Code Section 414(p), none of the benefits or rights
of a Participant or any Beneficiary of a Participant shall be subject to the
claim of any creditor. In particular, to the fullest extent permitted by law,
all such benefits and rights shall be free from attachment, garnishment, or any
other legal or equitable process available to any creditor of the Participant
and his or her Beneficiary. Neither the Participant nor his or her Beneficiary
shall have the right to alienate, anticipate, commute, pledge, encumber, or
assign any of the payments which he or she may expect to receive, contingently
or otherwise, under the Plan, except the right to designate a Beneficiary to
receive death benefits provided hereunder. Notwithstanding the preceding, the
benefit payable from a Participant’s Account may be reduced, at the discretion
of the administrator, to satisfy any debt or liability to the Employer.



13.5
Facility of Payment. If the Administrator determines, on the basis of medical
reports or other evidence satisfactory to the Administrator, that the recipient
of any benefit payments under the Plan is incapable of handling his affairs by
reason of minority, illness, infirmity or other incapacity, the Administrator
may direct the Employer to disburse such payments to a person or institution
designated by a court which has jurisdiction over such recipient or a person or
institution otherwise having the legal authority under State law for the care
and control of such recipient. The receipt by such person or institution of any
such payments therefore, and any such payment to the extent thereof, shall
discharge the liability of the Employer, the Plan and the Administrator for the
payment of benefits hereunder to such recipient.



13.6
Notices. Any notice or other communication to the Employer or Administrator in
connection with the Plan shall be deemed delivered in writing if addressed to
the Plan Sponsor at the following address: 8000 South Federal Way, Boise, ID
83707, and if either actually delivered at said address or, in the case or a
letter, 5 business days shall have elapsed after the same shall have been
deposited in the United States mails, first-class postage prepaid and registered
or certified.



13.7
Tax Withholding. If the Employer concludes that tax is owing with respect to any
deferral or payment hereunder, the Employer shall withhold such amounts from any
payments due the Participant or from amounts deferred, as permitted by law, or
otherwise make appropriate arrangements with the Participant or his Beneficiary
for satisfaction of such obligation. Tax, for purposes of this Section 13.7
means any federal, state, local or any other governmental income tax, employment
or payroll tax, excise tax, or any other tax or assessment owing with respect to
amounts deferred, any earnings thereon, and any payments made to Participants
under the Plan.



13.8
Indemnification.



(a)
Each Indemnitee (as defined in Section 13.8(e)) shall be indemnified and held
harmless by the Employer for all actions taken by him and for all failures to
take action (regardless of the date of any such action or failure to take
action), to the fullest extent permitted by the law of the jurisdiction in which
the Employer is incorporated, against all expense, liability, and loss
(including, without limitation, attorneys’ fees, judgments, fines, taxes,
penalties, and amounts paid or to be paid in settlement) reasonably incurred or
suffered by the Indemnitee in connection with any Proceeding (as defined in
Subsection (e)). No indemnification pursuant to this Section shall be made,
however, in any case where (1) the act or failure to act giving rise to the
claim for indemnification is determined by a court to have constituted willful
misconduct or recklessness or (2) there is a settlement to which the Employer
does not consent.



(b)
The right to indemnification provided in this Section shall include the right to
have the expenses incurred by the Indemnitee in defending any Proceeding paid by
the Employer in advance of the final disposition of the Proceeding, to the
fullest extent permitted by the law of the jurisdiction in which the Employer is
incorporated; provided that, if such law requires, the payment of such expenses
incurred by the Indemnitee in advance of the final disposition of a



13

--------------------------------------------------------------------------------





Proceeding shall be made only on delivery to the Employer of an undertaking, by
or on behalf of the Indemnitee, to repay all amounts so advanced without
interest if it shall ultimately be determined that the Indemnitee is not
entitled to be indemnified under this Section or otherwise.


(c)
Indemnification pursuant to this Section shall continue as to an Indemnitee who
has ceased to be such and shall inure to the benefit of his heirs, executors,
and administrators. The Employer agrees that the undertakings made in this
Section shall be binding on its successors or assigns and shall survive the
termination, amendment or restatement of the Plan.



(d)
The foregoing right to indemnification shall be in addition to such other rights
as the Indemnitee may enjoy as a matter of law or by reason of insurance
coverage of any kind and is in addition to and not in lieu of any rights to
indemnification to which the Indemnitee may be entitled pursuant to the by-laws
of the Employer.



(e)
For the purposes of this Section, the following definitions shall apply:



(i)
“Indemnitee” shall mean each person serving as an Administrator (or any other
person who is an employee, director, or officer of the Employer) who was or is a
party to, or is threatened to be made a party to, or is otherwise involved in,
any Proceeding, by reason of the fact that he is or was performing
administrative functions under the Plan.



(ii)
“Proceeding” shall mean any threatened, pending, or completed action, suit, or
proceeding (including, without limitation, an action, suit, or proceeding by or
in the right of the Employer), whether civil, criminal, administrative,
investigative, or through arbitration.



13.9
Successors. The provisions of the Plan shall bind and inure to the benefit of
the Plan Sponsor, the Employer and their successors and assigns and the
Participant and the Participant’s designated Beneficiaries.



13.10
Disclaimer. It is the Plan Sponsor’s intention that the Plan comply with the
requirements of Code Section 409A. Neither the Plan Sponsor nor the Employer
shall have any liability to any Participant should any provision of the Plan
fail to satisfy the requirements of Code Section 409A.



13.11
Governing Law. The Plan will be construed, administered and enforced according
to the laws of Delaware.



Executed this 28th day of February but effective March 1, 2017 except as
otherwise expressly provided herein.






 
 
MICRON TECHNOLOGY, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
Its:









14